DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing was received on 10/12/2022.  These drawing is acceptable by the Office.
Specification
The filed amended specification filed on 10/12/2022, is acceptable by the Office.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Todd et al. (U.S. Patent No. 6,381,919).
Todd discloses a machine for the production of stand-up pouches from a web of film, the machine comprising: a feed mechanism adapted to move the web at a constant speed sequentially through a punching station (Figs. 1-3; via controller 15; “a controller coordinates the speeds of the motors in each of the modules so that the web and pouches are advanced at a constant rate”), a folding station (Fig. 1; via 24/30), and a welding station (via 36), the welding station having a pair of seal bars which travel with the web during engagement with the web (Figs. 1 & 6B; via carriage 56, “to allow the bottom seal bars to translate back and forth paralleled to the web path”), wherein the machine further comprises a sensor form measuring the speed of the film, see for example (Figs. 3, 5A, 5B; via sensor 77, “A sensor 77 measures the position of the air cylinder 80 (and therefore the position of the side rolls 74, 75) and delivers a position signal to the controller 15.  In response to the signal, the controller 15 decreases speed of the reel motor 20”, further, “The air cylinder 80 extends and the sensor 77 provides a position signal to a controller 79.  In response, the controller 79 increases speed of the reel motor 20 to meet the increased demand.”), also see for example (Fig. 1; via dispensing rate/speed of the roller web 16, controlled by the reel motor 20, which adjusted based on the use of sensor 77), and an optical scanner for determining the position of a registration mark on the web (via the indicated use of “optical sensor” & Fig. 1, sensor 68, determining positions of marks 62).

Regarding claim 5: further comprising at least one punch forming a pair of holes on the web (“mechanisms for notching, punching”).  
Regarding claim 6: the at least one punch operates in response to signal based on the position of the registration mark and the speed of the travel of the web (Fig. 3; via main controller 15).  
Regarding claim 7: further comprising a speed sensor for measuring the speed of the web (via “a sensor measures the location of the translating roll and delivers a location signal.  A controller for controlling speed of the reel is responsive to the location signal to adjust the reel speed according to translating roll position”).  
Regarding claim 8: wherein the sealing bars are moved at a speed equal to the speed of the web (Figs. 4A-4F & 6B; via carriage 56, moves along with the speed of the web, while carrying the sealing bars 36).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 5-8 have been considered but are moot because the new ground of rejection adjusted the use of the applied, in light of the filed latest amendments. 
Applicant argues that the applied art of Todd ‘919 does not suggest the amended claimed use of a speed sensor used to measure the speed of the film.  However, as set forth above, ‘919 indeed clearly suggest such argued upon use of sensor to sense and measure the speed of the web, see for example (Figs. 3, 5A, 5B; via sensor 77, “A sensor 77 measures the position of the air cylinder 80 (and therefore the position of the side rolls 74, 75) and delivers a position signal to the controller 15.  In response to the signal, the controller 15 decreases speed of the reel motor 20”, further, “The air cylinder 80 extends and the sensor 77 provides a position signal to a controller 79.  In response, the controller 79 increases speed of the reel motor 20 to meet the increased demand.”).  It is noted that by sensing and controlling the speed of the reel motor 20, which controls the speed of the feeding web (Fig. 1; via dispensing rate/speed of the roller web 16, controlled by the reel motor 20, which adjusted based on the use of sensor 77).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731